Citation Nr: 0101911	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for Guillian Barre 
Syndrome (GBS).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's GBS has not been etiologically linked to 
his active duty service by any competent medical opinion.

2.  The veteran's tinea versicolor has not been etiologically 
linked to his active duty service by any competent medical 
opinion.


CONCLUSIONS OF LAW

1.  GBS was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000)..  

2.  Tinea versicolor was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his recently diagnosed GBS was a 
recurrence, and that he first contracted the syndrome during 
his active duty service, shortly after immunization.  He 
believes his symptoms were misdiagnosed at that time.  The 
veteran further contends that he was treated for tinea 
versicolor in service and that the condition has been chronic 
since service.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to these issues, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records are completely devoid 
of any complaints, findings, treatment or diagnoses for GBS 
or any other neurological disorder.  His immunization record 
indicates that he received inoculations in May, June, October 
and November 1975, as well as August 1977 and March 1978.  
His service medical records further show that he was treated 
for tinea cruris in June 1975 and for contact dermatitis on 
his right eyelid in January 1977.  He indicated no relevant 
complaints in his May 1978 report of medical history and the 
accompanying separation examination report shows that his 
neurological and skin evaluations were both normal.

Treatment records from North Kansas City Hospital show that 
the veteran was first hospitalized in mid-February 1998 with 
a 3-week history of progressive bilateral lower extremity 
weakness which eventually made it difficult to walk.  He was 
diagnosed with GBS; stabilized and discharged 4 days later.  
However, the veteran experienced a relapse in early March 
1998 and was again hospitalized for progressive weakness.  

An April 1998 neurology progress note, during the veteran's 
rehabilitation, indicates that he recalled similar symptoms 
while in the military in Panama.  The neurologist opined that 
it was not clear whether this represented the same process or 
some other problem.  An infectious disease progress note, 
that same month, reflects that the veteran questioned whether 
there was a possible connection to previous neurological 
symptoms he experienced in the military 20 years before.  He 
indicated that the symptoms occurred a few months after 
vaccination.  He described his symptoms as a "flu-like" 
illness, high-grade fevers and numbness in his extremities.  
The examiner was unable to say if there was a connection, 
advised him to contact the Centers for Disease Control (CDC) 
on the matter and discussed viruses with the veteran and 
their possible association with GBS.  

During his hospitalization, the veteran was also treated for 
dermatological symptoms.  Tinea versicolor was first noted in 
a March 1998 neurology progress note.  A March 1998 
dermatology consultation report noted that the veteran had 
macular classical tinea versicolor on his upper chest during 
an evaluation for an itchy rash on his hand.  He was 
diagnosed with dyshidrotic eczema that was thought to be 
related to the stress of his illness.  Another March 1998 
consultation report notes that the veteran was complaining of 
a recurrent rash on his chest and neck.  He was diagnosed 
with tinea versicolor plus hypersensitivity reaction.  In 
April 1998 he was treated for peeling skin on his hands and 
tinea versicolor.  

The veteran has submitted copies of several medical articles 
regarding GBS and associated chronic idiopathic demyelinating 
polyradiculoneuropathy (CIDP).  One 1990 article gave a 
history of 5 patients who had acute relapses 4, 10, 15, 17 
and 36 years after their initial episodes of GBS.  Another 
article is entitled "Guillain-Barre Syndrome in the US 
Army."  The report concluded that there was no evidence that 
the extent of GBS following routine influenza vaccination in 
the military was of the magnitude described by CDC for the 
civilian population in 1976.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Although the evidence indicates that he has been diagnosed 
with GBS and associated CIDP, the veteran has failed to 
provide competent medical evidence attributing these 
disabilities to his service or any incident therein.  In this 
regard, the Board acknowledges the medical articles submitted 
by the veteran in support of his claim.  These articles, by 
their own general terms, do not serve to establish the 
required competent medical evidence of a nexus, with respect 
to the veteran's individual case.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  Moreover, although he claims that GBS had 
its onset in service, there is no corroborative objective 
evidence of any inservice complaints or treatment.  Finally, 
the veteran's opinion that his recently diagnosed GBS is 
linked in any way with his service is not competent evidence 
of causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Likewise, although the evidence clearly shows that the 
veteran has recently been treated for tinea versicolor, there 
is no medical evidence etiologically linking this condition 
to his service.  Again, his service medical records indicate 
treatment for tinea cruris on one occasion and contact 
dermatitis on another.  These skin conditions appear to have 
been acute and transitory and the veteran did not report any 
chronic skin disorders at the time of his separation 
examination.  Moreover, although he claims that he has had 
recurrent tinea versicolor since service, he lacks the 
medical knowledge to make such a determination regarding a 
medical diagnosis or causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims that his current GBS 
and tinea versicolor are etiologically linked to his service 
or any incident therein.


ORDER

Service connection for GBS is denied.

Service connection for tinea versicolor is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

